Citation Nr: 1235436	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD)

6.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 28, 2012.

7.  Entitlement to a rating in excess of 50 percent for PTSD from February 28, 2012.

8.  Entitlement to an initial rating in excess of 10 percent for a right foot disability.

9.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

10.  Entitlement to a separate compensable rating for cervical spine radiculopathy.

11.  Entitlement to an initial rating in excess of 10 percent for right forearm lateral epicondylitis.

12.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

13.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran retired from the Air Force Reserves after more than 20 years of honorable service.  She served on active duty from January to May 1982, June to September 1996, August to October 1998, November 1998 to January 1999, and August to October 1999.  She also had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) with the Air Force Reserve during the course of her service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO, in relevant part, granted service connection and assigned a 30 percent rating for PTSD, a 10 percent rating for a right foot disability, a 10 percent rating for a cervical spine disability, a 10 percent rating for a right elbow disability, and noncompensable ratings for right and left knee disabilities, each effective March 17, 2003.  The Veteran appealed the initial disability ratings assigned.  

In the same August 2003 rating decision, the RO denied service connection for a lumbar spine disability, a bilateral hand disability, a bilateral hip disability, a bilateral shoulder disability, hypertension, and bilateral hearing loss.  The Veteran appealed the denial of service connection for each of these claims.

In October 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge of the Board; a transcript of the hearing is of record.

In December 2010, the Board granted service connection for a bilateral hearing disability, and remanded the remaining claims for additional development.

In an April 2012 rating decision, the Appeals Management Center (AMC) granted a higher, 50 percent rating for PTSD, effective February 28, 2012.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the Veteran also appealed the denial of service connection for chronic rash; however, in an April 2012 rating decision, the AMC granted the claim.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The issues of entitlement to service connection for a bilateral hip disability and hypertension, entitlement to a separate compensable rating for cervical spine radiculopathy and an increased rating for right forearm epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is causally related to repetitive trauma or injury during periods of ACDUTRA and INACDUTRA.  

2.  The Veteran's bilateral shoulder disability did not manifest in service and is unrelated to service, including a disease or injury during ACDUTRA or injury during INACDUTRA.

3.  The Veteran's bilateral hand disability did not manifest in service or within an applicable one year presumptive period and is unrelated to service, including a disease or injury during ACDUTRA or injury during INACDUTRA.

4.  Prior to June 13, 2005, the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  From June 13, 2005, to February 27, 2011, the Veteran's PTSD symptoms were productive occupational and social impairment with reduced reliability and productivity

6.  From February 28, 2011, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas. 

7.  Prior to January 26, 2006, and from May 1, 2006, to June 23, 2009, the Veteran's chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis was manifested primarily by pain on palpation of the metatarsal shafts and the second interspace; these manifestations were productive of no more than moderate disability of the right foot.  

8.  From June 24, 2009, to March 25, 2010, the Veteran's chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis was manifested primarily by pain on palpation of the metatarsal shafts and the second interspace; these manifestations were productive of no more than moderately severe disability of the right foot.  

9.  From July 1, 2010, the Veteran's chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis was manifested primarily by no more than occasional postoperative pain in the right foot with normal gait; these manifestations were productive of no more than moderate disability of the right foot.  

10.  Prior to June 24, 2009, the Veteran's degenerative disc disease (DDD) of the cervical spine was manifested by slight limitation of motion, but not by forward flexion limited to 30 degrees or less, by combined range of motion limited to 170 degrees or less, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, by moderate intervertebral disc syndrome (IVDS), or by incapacitating episodes of IVDS. 

11.  From June 24, 2009, the Veteran's DDD of the cervical spine was manifested by moderate limitation of motion with forward flexion limited to 30 degrees, but not by unfavorable ankylosis, by severe IVDS, or by incapacitating episodes of IVDS. 

12.  Since the effective date of service connection, the Veteran's right and left knee chondromalacia patella has been manifested primarily by pain and limitation of motion; there has been no objective evidence of recurrent subluxation or lateral instability and, at worst, flexion was limited to 100 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2011). 

2.  A bilateral shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2011).

3.  A bilateral hand disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Prior to June 13, 2005, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

5.  From June 13, 2005, to February 27, 2011, the criteria for a 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

6.  From February 28, 2011, the criteria for a 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

7.  Prior to January 26, 2006, and from May 1, 2006, to June 23, 2009, the criteria for a rating in excess of 10 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5284 (2011). 

8.  From June 24, 2009, to March 25, 2010, the criteria for a 20 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5284 (2011). 

9.  From July 1, 2010, the criteria for a rating in excess of 10 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5284 (2011). 

10.  Prior to June 24, 2009, the criteria for a rating in excess of 10 percent rating for DDD of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

11.  From June 24, 2009, the criteria for a 20 percent rating for DDD of the cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

12.  From the effective date of service connection, the criteria for a rating in excess of 10 percent for right knee chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

13.  From the effective date of service connection, the criteria for a rating in excess of 10 percent for left knee chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim for service connection for a lumbar spine disability, given the favorable disposition herein, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

With regard to the Veteran's claims for service connection for bilateral hand and shoulder disabilities, the record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in March 2003 and a post-rating letter dated in September 2008.  The claims were later readjudicated in a supplemental statement of the case (SSOC) issued in April 2012; thereby curing the timing deficiency with regard to the September 2008 notice.

The claims for higher ratings for PTSD, right foot disability, cervical spine disability, and bilateral knee disability arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), her Social Security Administration (SSA) records, and all of the identified post-service VA and private treatment records relevant to the claims herein decided.  The Veteran was also afforded VA examinations for disabilities at issue.  

The Board notes that in December 2010, the Board remanded the claims to the RO/AMC for additional development.  Specifically, the Board requested that the RO/AMC verify the dates of the Veteran's ACDUTRA and INACDUTRA between May 1982 and her retirement from the Reserves in June 2003.  In January 2011, the agency of original jurisdiction, obtained available records pertaining to the dates of the Veteran's ACDUTRA/INACDUTRA from the Defense Personnel Records Information Retrieval System (DPRIS).  Although it appears that these records were on file at the time of the February 2011 VA examination, the examiner indicated that the dates of the Veteran's service were unknown.  Here, as explained further below, the exact dates of her ACDUTRA/INACDUTRA are not necessary to decide the claims for service connection and therefore the February 2011 VA examination is adequate for the claims herein decided.  As such, the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Service Connection Claims

1.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (2011); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Stated more simply, to warrant service connection based on her ACDUTRA or INACUTRA service, the Veteran must show (1) that she became disabled from a disease or injury during a period of active duty for training (typically basic training or the two week annual training period); or (2) that she became disabled from an injury during a period of inactive duty training (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990). 

If a Veteran served for a period of ninety consecutive days or more, service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011). 

The Court has held, however, that evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Rather, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

2.  Lumbar Spine Disability

The Veteran asserts that her current lumbar spine disability was incurred in or caused by service.  Specifically, she testified during the Board hearing that she injured her back moving a safe in 1985 and that her back pain progressively worsened.  She said she also injured her back in 1991 carrying heavy equipment and had to seek treatment.  She has also argued generally that her military duties required her to carry heavy loads and this repeated stress and trauma caused her joint problems.  

A treatment record from the primary care clinic at Bergstrom Air Force Base (AFB) reflects that the Veteran complained of low back pain after lifting bags of fertilizer for her garden on February 21, 1985.  On physical examination, there was tenderness to palpation over the lumbosacral area and decreased range of motion.  There was no listing and straight leg raises were negative.  The diagnosis was acute lumbosacral strain.  

In 1985, the Veteran had 30 days of ACDUTRA and 48 days of INACUTRA.  The exact dates are not of record; however, during an Air Force Reserve periodic physical examination in November 1985, the Veteran's spine was normal and she denied any recurrent back pain.

A December 1991 private treatment record reflects that the Veteran presented with a 7-week history of back pain, which began when she lifted some boxes of documents at work.  The original injury reportedly happened on October 15, 1991.  She reported some improvement in tolerance to exercise and was walking.  The physician stated that the physical examination remained essentially normal.  The neurological examination was normal.  There was mild tenderness in her back.  

The Board notes that the Veteran was not on ACDUTRA or INACDUTRA at the time of the reported injury on October 15, 1991.  Furthermore, Air Force Reserve periodic examinations conducted in January 1993, January 1996, and July 1999, reflect that the Veteran's spine was normal and she denied any recurrent back pain.

A January 31, 2003, magnetic resonance imaging (MRI) from Northeast Baptist MRI Center reflects the Veteran had a L3-L4 left paracentral disc protrusion with left lateral recess stenosis; L4-L5 diffuse disc bulging and mild central canal stenosis; and mild bilateral recess stenosis at L5-S1 with diffuse disc bulging.  

In a February 2003 letter, Dr. Skermut indicated that the Veteran presented with a one-year history of right leg pain radiating from her right buttock over the anterior aspect to her leg and foot.  She was treated with steroid injections and X-rays were ordered to rule out hip pathology.  

A February 2003 private medical record from Dr. Singh reflects that the Veteran was referred for a pain consultation.  She reported that she had an 18-month history of radicular symptoms and it began with heavy lifting.  She said she had similar symptoms in 1993 that resolved after four months or so.  

In September 2003, the Veteran underwent a lumbar laminectomy L3, L4, and diskectomy, L3.  

In 2002, the Veteran served 247 days of ACDUTRA and 32 days of INACDUTRA.  In 2003, she served 18 days of ACDUTRA and 22 days of INACDUTRA.  In January 2003, she had INACDUTRA on January 25 and 26.

A May 2005 printout from a website notes that one of the causes of DDD is trauma (either acute or repetitive).  Other causes noted were infection or the natural processes of aging.  

In a May 2005 letter, Dr. Skermut opined that the Veteran's job "as a MedVac technician could certainly lead to accelerated degeneration of her lumbar spine.  Indeed [the Veteran] has significant problems and I have recommended discograms of L3-4, L4-5, and L5-S1 in preparation for a possible fusion."  

In a July 2006 letter, Dr. Skermut opined "[a]fter review of the patients medical records, my surgical notes and her history as an air evacuation medical technician in the Air Force, it is my medical opinion that the lumbar trauma was at least likely caused by military service as not."

The report of the February 2011 VA examination reflects that the Veteran gave a history of injuring her back in 1985 while lifting.  She said she was diagnosed as having a strain and was only seen twice during service between 1985 and 2003.  She said she saw a private orthopedist, chiropractor, and neurosurgeon during that time to avoid problems remaining in the service.  The diagnosis was DDD of the lumbar spine with spinal stenosis and cauda equine syndrome.  The examiner indicated that he could not render an opinion without knowing the Veteran's dates of service.  He said that he had contacted the AMC, but was told that they were still working on determining the Veteran's dates of service.  

The Board notes that the record contains the Veteran's specific dates of ACDUTRA and INACDUTRA from January 2001 to June 2003.  The record also contains yearly totals for each type of service.  

The Board initially points out that it does not appear that the 1985 injury occurred during a period of ACDUTRA or INADUTRA, as the contemporaneous evidence indicates the Veteran reported the injury occurred while she was gardening.  With regard to the 1991 injury, this injury did not occur during a period of ACDUTRA or INACDUTRA.  In any event, the Board finds that the low back pain arising from these injuries was acute and transitory and quickly resolved.  Subsequent periodic physical examinations indicate that the Veteran's spine was normal and she denied recurrent back pain.  

To the extent the Veteran argues that her lumbar spine DDD is a result of repetitive trauma or injury during ACDUTRA and INACDUTRA, the Board finds the evidence for and against this theory of entitlement is at least in equipoise.  Although the Veteran was not diagnosed with lumbar spine DDD during a period of ACDUTRA or INACDUTRA, she complained of an 18-month history of radicular symptoms in February 2003 (i.e., beginning in June 2001).  Her service records indicate that she had numerous and significant periods of ACDUTRA and INACDUTRA during this time period.  In 2001, she had 154 days of ACDUTRA and 32 days of INADUTRA.  In 2002, she had 247 days of ACDUTRA and 32 days of INACDUTRA.  In 2003, she had 18 days of ACDUTRA and 22 days of INACDUTRA.  

In addition, Dr. Skermut opined that the Veteran's military duties "could certainly" lead to accelerated degeneration of the spine.  Although this opinion was somewhat equivocal, he later clarified that it was at least as likely as not that her lumbar spine disability was caused by her duties during military service.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Here, the Board finds Dr. Skermut's medical opinion both competent and probative.  

At the very least, the Board finds that the Veteran's statements describing her military duties, her reported 18-month history of radicular symptoms, along with Dr. Skermut's opinion, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise. 

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

2.  Bilateral Hand and Shoulder Disabilities

The Veteran asserts that her bilateral hand and shoulder disabilities are a result for repetitive trauma during service.  

Initially, the Board notes that the Veteran has been treated for cervical spine radiculopathy of the left upper extremity, which has affected her left shoulder and arm.  As discussed at length below, her cervical spine disability is service connected and the issue of whether a separate compensable rating is warranted for radicular symptoms is being remanded for additional development.  The Veteran has also been diagnosed as having bilateral rotator cuff tendonitis and right shoulder supraspinatus tendonitis in June 2003, and bilateral impingement syndrome with rotator cuff tear of the right shoulder in February 2011.  Hence, the Board's analysis will focus on the diagnoses of tendonitis and impingement syndrome of the left shoulder rather than the radicular symptoms.

When the Veteran filed her claim for service connection in March 2003, she asserted that she injured her left shoulder when she slipped on some ice in December 1998.  She said that she had a separated shoulder and it was put back into position while serving in Macedonia in 1999.  She said that she injured her right index finger while serving in Bosnia in 1998 and continued to have pain and problems using her index finger.  

During active duty, a September 1996 service treatment record reflects the Veteran complained of an electrical feeling in her left arm and numbness to her index finger; however, there are no records pertaining to any problems with the right index finger or hands during service.

During active duty in December 1998, a service treatment record reflects that the Veteran slipped on some ice and fell backwards hitting the back of her head and injuring her right side.  She complained of tingling in the second and third fingers and pinprick feelings radiating up the right arm, along with neck and shoulder stiffness.  It was noted that she had been applying heat to her neck and the symptoms were getting better.  The diagnosis was muscle contusion secondary to a fall.  She was instructed to apply heat and stretch and return to physical therapy if there was no improvement.  There is no indication that she separated her left shoulder in this incident.

A July 1999 Air Force Reserve periodic examination reflects that the Veteran's upper extremities were normal and she denied having a painful or "trick" shoulder.  

Post-service, the report of a June 2003 VA examination reflects the Veteran said that she hurt her left shoulder when she fell in 1998 and that she had informal treatment by an osteopath, but that there would not be any record of this treatment.  She said she did not have any treatment for her left shoulder since 1998.  On physical examination of the shoulders, there was some tenderness to palpation in the dorsal suprascapular area and to the supraspinatus tendon insertion on the left side.  There was no tenderness to the acromioclavicular or coracoclavicular areas.  She had full range of motion with some discomfort at the extremes of motion on the left side.  There was some crepitus and bilateral symmetrical laxity on traction with firm endpoint.  X-rays of the shoulders showed no significant abnormality.  The diagnoses were bilateral rotator cuff tendonosis and right shoulder supraspinatus tendonitis.  

With regard to the right index finger, the examiner noted that the Veteran had been treated for warts in 1989 and that she complained of swelling in the finger since 1998.  She said she had not had any care for the problem and did not know what caused the deformity.  On physical examination, there was hypertrophic changes and ulnar deviation to the right greater than left index finger proximal interphalangeal (PIP) joint.  The joints were also tender to palpation.  There was some limitation of motion of the right index finger.  X-rays of both hands showed osteoarthritic changes of the PIP joints, right greater than left.  The diagnosis was osteoarthritis of both hands. 

The report of a February 2011 VA examination reflects the Veteran was diagnosed as having impingement syndrome of the shoulders and a rotator cuff tear of the right shoulder.  The examiner opined that the Veteran's bilateral shoulder disability was not caused by or a result her military service.  In rendering this opinion, the examiner noted the injury in 1998, and that there were no documented continuing complaints or treatment to indicate any chronic condition.  The examiner indicated that actual dates of service were unknown and a determination could not be made with certainty, but that the current medical records did not support a continuing history of complaints or treatment.

With regard to the hands, the examiner diagnosed the Veteran as having osteoarthritis of the hands and opined that the condition was not caused by or the result of her military service.  In rendering this opinion the examiner noted that the Veteran reported having multiple crush injuries, but had no record of treatment.  Furthermore, the examiner indicated that the osteoarthritis was a common deformity and not related to trauma.  The examiner also noted that there were no complaints related to hands until the Veteran filed her claim in 2003.  Again, the examiner did note that the actual dates of service were unknown for a final determination, but that based on the existing record, the evidence did not support service connection for the hand deformities.  

In this case, the evidence indicates the Veteran fell during active duty and injured her shoulder in December 1998.  She was diagnosed as having a muscle contusion, which was treated with heat and quickly resolved.  In July 1999, a periodic examination indicated that her upper extremities were normal and she denied painful or "trick" shoulder.  Therefore, the Board finds that any injury sustained in 1998 was acute and transitory and did not result in a chronic disability.  A chronic bilateral shoulder disability was not diagnosed until June 2003, after she retired from the Air Force Reserves.  The February 2011 VA examiner opined that the Veteran's bilateral shoulder disabilities were not caused by military service and the medical evidence does not document an injury during ACDUTRA or INADUTRA to either shoulder.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection.

With regard to osteoarthritis of the hands, the Board notes that this condition was first diagnosed in June 2003, after the Veteran retired from the Air Force Reserves.  In fact, the Veteran originally only complained of problems with her index finger, but the issue was expanded after routine X-rays showed osteoarthritis in both hands.  The record does not contain any documented evidence of an injury to either hand.  Although the Veteran reported multiple crush injuries of the hands, the February 2011 VA examiner indicated the hand deformities were not related to trauma and that this disability was not caused by or a result of service.  Furthermore, the evidence does not indicate that osteoarthritis was diagnosed within one-year from a 90-day period of active service.  See 38 C.F.R. 3.307.  The Veteran's last period of active duty that involved service for at least 90 continuous days was from June 10, 1996, to September 13, 1996.  The evidentiary presumptions relating to chronic disabilities do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson, 7 Vet. App. at 470-71.  For these reasons the Board finds that the preponderance of the evidence is against the claim for service connection.  

The Board notes that the February 2011 VA examiner pointed out that the Veteran's actual service dates had not been provided and that this was problematic in making a final determination.  Nonetheless, the examiner provided nexus opinion based on the evidence of record.  In this case, the only shoulder injury the Veteran reported was documented during a period of active duty and fully considered by the examiner in rendering his opinion.  Likewise, the examiner considered the Veteran's reports of multiple crush injuries to her hands during service, but found that the osteoarthritis of the hands was not due to trauma.  Therefore, the precise dates of ACDUTRA or INACDUTRA are irrelevant and would not change the underlying basis for the examiner's opinion.  Therefore, the Board finds the February 2011 VA examination and opinion are adequate to make a determination on these claims.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records as well as a detailed examination of the Veteran, including appropriate X-rays.  The examiner also provided a very detailed rationale for the opinion rendered, with citations to the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds the February 2011 VA examiner's medical opinion especially probative.  Neither the Veteran nor her representative has argued otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate). 

The Board has also considered the Veteran's lay statements and the statements provided by her husband (R.G.).  The Veteran and her husband are certainly competent to testify as to their observations, including injuries to the shoulders and hands resulting in pain and/or swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Here, however, the question of whether the Veteran's current bilateral shoulder and hand disabilities are related to service requires specialized training for a determination.  The record reflects that the Veteran served as a medical service craftsman and technician and presumably has some limited medical knowledge and training.  The evidence, however, does not indicate she possesses the same level of knowledge or expertise as the February 2011 VA examiner, a licensed physician.  Therefore, the Board finds the VA examiner's opinions more probative.  

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral shoulder and hand disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Rating Claims

1.  Legal Criteria

A.  General Considerations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

B.  Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

2.  PTSD

The Veteran's PTSD is currently rated as 30 percent disabling prior to February 28, 2012, and 50 percent disabling from that date.  PTSD is evaluated under Diagnostic Code 9411.  The Board notes that the Veteran has also been diagnosed with major depressive disorder and panic disorder with agoraphobia.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to the Veteran's PTSD from her nonservice-connected psychiatric disorders.  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating her service-connected PTSD.  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a zero percent evaluation. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.   

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100, which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011). 

As discussed further below, the Board finds that a rating higher than 30 percent is not warranted prior to June 13, 2005; that a 50 percent, but no higher, rating is warranted from June 13, 2005 to February 27, 2011; and that a 70 percent, but no higher, rating is warranted from February 28, 2011.  

A.  Prior to June 13, 2005

The report of a June 2003 VA examination reflects the Veteran's complaints of nightmares pertaining to her duty in Bosnia about three times per week and occasional intrusive thoughts during the day.  She said these symptoms had diminished considerably.  She said she avoided war moves, had problems with interpersonal relationships, felt she was more detached emotionally, and had exaggerated startle response.  She also endorsed having intermittent panic attacks and being afraid of leaving her home.  She also endorsed depressive episodes in the past.  On mental status examination, she had no delusions and denied hallucinations.  She maintained fair eye contact, but was defensive at times.  She denied suicidal or homicidal thoughts.  She had good hygiene and grooming.  She was oriented in all three areas.  She denied problems with memory.  She said she was particular about cleanliness but did not feel this caused significant problems.  Her speech was coherent, logical, and goal oriented, and at normal rate.  She said she was irritable and tended to have pointless arguments.  The examiner provided diagnoses of PTSD, panic disorder with agoraphobia, and a history of major depressive disorder, recurrent, currently mostly in remission.  The examiner assigned a GAF score of 60 based on current symptoms.  

A May 2004 private medical record from WellMed Medical Management, P.A. reflects that the Veteran reported having a lot of nightmares related to PTSD and requested a referral.

VA social work records dated from September 2004 to January 2006 reflect that the Veteran was oriented to time, place, and location.  She was coping adequately with her medical and psychological conditions.  She was not delusional, psychotic, or suicidal.  Her speech was coherent, her mood was mildly depressed, her behavior appropriate, and her affect was within normal limits.  

A September 2004 VA psychiatric note reflects that the Veteran endorsed all PTSD symptoms.  Among the most prominent were avoidant tendencies, flashbacks, intrusive thoughts, and dreams.  She said she had problems with insomnia, irritability, but no physical violence or hypervigilance.  She was alert, oriented, and cooperative.  She maintained good eye contact, her speech was normal, her mood was euthymic, her affect was appropriate, her thought processes were coherent, logical and goal-oriented.  She had no suicidal or homicidal ideation and no delusions or hallucinations.  Cognitive function was intact.  Judgment and insight were fair.  The diagnosis was PTSD and the GAF score was 60 (current and for the past year).  In January 2005, she reported doing well with Celexa, but that it did not help with insomnia or bad dreams.  Mental status and GAF score were the same.  

During this time period, the Board finds the Veteran's PTSD symptoms were manifested primarily by occasional nightmares, insomnia, intermittent panic attacks, anxiety, irritability, and mild depression.  Collectively, the Board finds her symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and that a 30 percent rating is warranted.  The Board does not find that a higher, 50 percent rating is warranted because her symptoms during this time period were not productive of occupational and social impairment with reduced reliability and productivity.  In this regard, she described only having intermittent panic attacks and occasional intrusive thoughts.  She had no memory, thought, or speech problems.  She denied suicidal ideation.  She was observed as being "mildly" depressed at certain times and euthymic on at least one occasion.  She reported doing well on Celexa.  Furthermore, the GAF score assigned during this time period was 60, which is at the high end of moderate symptomatology bordering on mild.  Thus, the GAF scores of 60 are contemplated in the 30 percent rating.  

B.  From June 13, 2005, to February 27, 2011

The report of a June 13, 2005, VA examination reflects the Veteran's complaints of frequent episodes of anxiety attacks since her last examination.  She said she no longer had full blown attacks while using Citalopram.  The severity of overall symptoms appeared to be moderate.  She said her depression was worse and reported suicidal thoughts in the past but none currently or recently.  She said she had panic attacks daily.  She endorsed avoidant symptoms, feelings of depression, nightmares, irritability, depression, and hostility.  She said she enjoyed gardening.  On mental status examination, she was casually but neatly dressed.  She appeared mildly anxious, but relaxed considerably during the interview.  Thought processes were coherent, logical, and goal-directed.  There was no impairment in communication.  She had no delusions or hallucinations.  Eye contact was good and affect was mobile and congruent with appropriate smiling throughout the interview.  Personal hygiene was unimpaired.  She was fully oriented.  There was no memory loss or impairment, and no obsessive or ritualistic behavior.  Speech was normal.  She did not appear to be depressed during the interview, however anxiety was ongoing.  She had chronic difficulty sleeping, which was being helped with Temazepam.  The Veteran attributed nightmares, irritability, and avoidance of people and crowds to PTSD.  The diagnoses were PTSD, chronic; major depressive disorder, recurrent in partial remission; and panic disorder with partial agoraphobia-like symptoms, in partial remission.  The examiner assigned a GAF score of 60 (current and for the last year).  It was noted that she had stopped working due to an inability to do the physical work and the stress of dealing with the boss.  Therefore, the examiner opined that there may be mild impairment industrially due to PTSD.   

A July 2005 VA psychiatric note indicates that the Veteran complained of numerous stressors in her life.  She said she was very irritable and more depressed.  She said that her Social Security benefits had been denied and she felt hopeless and helpless.  She said Celexa had been helping but not anymore due to stress.  On mental status examination, she was well-groomed, irritable, sarcastic and cynical.  She maintained good eye-contact.  Her speech was normal.  She was alert and fully oriented.  Her mood was irritable and she apologized for being "very mean today."  Her affect was constricted.  Her thought was organized, coherent, and goal-directed.  She denied current suicidal and homicidal ideation.  She had no hallucinations or delusions.  The GAF score assigned was 60 (current and for the last year).  A September 2005 depression screen was negative/normal.  A December 2005 psychiatric note reflects that the Veteran complained that she was feeling depressed, but was feeling better than her last appointment because her pain was under better control and she was scheduled to undergo fusion surgery the following month.  She said she had muscle jerks at night that woke her due to antidepressants, but that it was not a major problem.  She demonstrated moderately pressured speech but did not appear significantly anxious or depressed.  Her mood was mildly expansive but not elated or irritable.  She endorsed suicidal thoughts but said she would not act on them.  Her suicidal thoughts were much less on Celexa.  The psychiatrist noted that the pressured speech and mildly expansive mood raised the possibility of bipolar disorder, but noted that the Veteran denied hypomanic symptoms and that her speech and mood might have been due to her high caffeine intake (6 cups of coffee per day).  

A January 2006 depression screen indicated that the Veteran reported a loss of interest or pleasure in things usually enjoyed and reported feeling down, depressed, or hopeless.  She denied feeling that life is not worth living and thoughts of death or suicide.  In April 2006, depression screen revealed that she endorsed feeling that life is not worth living and thoughts of death and suicide.

A June 2006 VA psychology note reflects that the Veteran was referred from the pain clinic for an initial evaluation of depression and the possibility of using behavior management techniques to manage her pain condition.  Her speech was fluent and clear with no paraphasias, though pressured at times.  She was pleasant and open to treatment ideas.  Her mood was depressed and anxious.  She endorsed symptoms of agoraphobia.  She denied suicidal, homicidal, and auditory or visual hallucinations.  She said her primary focus was caring for her ill father.  She reported having close friendships with several women and having a good social circle.  She reported sleep difficulty, intense anger, and using excessive spending to control her emotions.  She reported difficulty leaving her house except to care for her father due to anxiety.  

A June 2008 VA depression screen was negative, although the Veteran indicated that she he had depressive symptoms several days over the past two weeks.  A June 2008 psychiatric record notes that she had chronic low-grade depression, but was overall feeling pretty good psychologically.  She reported still having nightmares nearly every night.  On mental status examination, she was mildly anxious and depressed.  There was no evidence of elation, pressured speech, suicidal or homicidal ideation, hallucinations, or delusions.  Thoughts were goal-directed.  She was oriented.  Insight and judgment were good.  The diagnoses were PTSD and dysthymic disorder; a GAF score of 58 was assigned.  In January 2009, she reported feeling more depressed since September, which she associated with the anniversaries of the deaths of her son and husband.  She also was bothered by foot, ankle, and back problems.  Mental status examination was the same.  Her Celexa was increased and she was assigned a GAF score of 55.  In April 2010, she reported that her PTSD symptoms were worse and that she found it more difficult to leave her home and go to the supermarkets.  She said she had increased panic attacks and nightmares.  She appeared moderately anxious and depressed.  She said she had thoughts of killing herself with carbon monoxide over the winter, but denied any current thoughts because of her children.  She said she had had thoughts of harming others but had refrained from acting on those thoughts.  The GAF score assigned was 55.  The physician indicated that he did not feel the Veteran was a significant risk at this time to self or others.  

September and October 2010 private treatment records from Dr. Jones reflect that the Veteran endorsed anxiety, depression, feelings of stress, and sleep disturbance.  She denied suicidal thoughts. 

A November 2010 VA psychiatric note reflects the Veteran reported that her mood was okay.  She appeared mildly anxious and depressed.  She said she was having suicidal thoughts at times before her pain medication was adjusted.  She denied current suicidal thoughts.  

During this time period, the Board finds the Veteran's PTSD symptoms were manifested primarily by frequent nightmares, insomnia, increased anxiety and depression, irritability, and anger.  She also had episodes of suicidal ideation.  Collectively, the Board finds her symptoms productive of occupational and social impairment with reduced reliability and productivity and that a 50 percent rating is warranted.  The Board does not find that a higher, 70 percent rating is warranted because her symptoms during this time period were not productive of occupational and social impairment with deficiencies in most areas.  In this regard, she described having daily anxiety attacks and increased difficulty leaving her house, but the examiner June 2005 examiner indicated that these were not full blown panic attacks.  The panic attacks reportedly improved with Citalopram.  She also indicated that she left the house to care for her father and that she had close friendships with several women and a good social circle.  It was noted that he speech was pressured at times, but was predominately normal.  Furthermore, her thought processes were always coherent, logical, and goal oriented.  She reported having suicidal thoughts at times, but typically without plan or intent.  It was noted in April 2010, that she had thoughts of killing herself with carbon monoxide over the winter, but denied any current thoughts of suicide.  She was observed as being "mildly" anxious in June 2005, but the examiner indicated that her overall symptoms appeared "moderate" and that there was "mild" industrial impairment.  In June 2008, she appeared "mildly" anxious and depressed and in April 2010, she appeared "moderately" anxious and depressed.  For these reasons, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 50 percent rating rather than a 70 percent rating.  Furthermore, the GAF score assigned during this time period ranged from 55 to 60, which is indicative of moderate symptomatology and are fully contemplated in the 50 percent rating.  

C.  From February 28, 2011

The report of a February 2011 VA examination reflects the Veteran had a chronic, mild to moderate depressed mood within the context of PTSD.  She reported marital strain due to her irritability and emotional detachment.  She said she also felt emotionally distant from her adult children.  She said she had a few people she considered friends but did not actively socialize.  She said she spent most of her time by herself at home.  She enjoyed gardening but otherwise described a loss of interest in activities previously found enjoyable.  On examination, she was clean and appropriately dressed.  Her psychomotor activity was restless; her speech was unremarkable; her attitude was cooperative and attentive; her affect was constricted; her mood was depressed and irritable.  Attention and orientation were intact.  Her thought process was rambling and her thought content was unremarkable.  She described having problems falling and staying asleep.  She also said she had problems with nightmares nearly every night.  She had daytime fatigue, increased irritability, and diminished concentration.  She did not have hallucinations or inappropriate behavior.  She said she had panic attacks and was afraid to leave her home.  She reported having suicidal and homicidal ideation, but had no current plan or intent.  The examiner indicated she had moderate impairment in household chores, shopping, traveling, and other recreational activities.  Her recent and immediate memory was mildly impaired.  Her remote memory was not impaired.  He also endorsed hypervigilance and exaggerated startle response.  The examiner assigned a GAF score of 50, representing her current functioning.  The examiner opined that her symptoms resulted in deficiencies in thinking, family relations, work, and mood.  The examiner opined that the Veteran's PTSD did not result in total occupational and social impairment.  

An April 2011 VA psychiatric note reflects the Veteran continued to have disrupted sleep with nightmares and intermittent panic/anxiety attacks.  She reported having difficulty living in a big city and being unable to tolerate crowds and noise.  She said her symptoms impacted her marriage.  On mental status examination, her speech was clear and coherent, her mood was neutral and affect was congruent.  She had no active suicidal or homicidal ideation and her thoughts were logical and goal-directed.  Her insight, judgment, memory, cognition, and orientation were intact.  In May 2011, she denied suicidal or homicidal thoughts during social work evaluation.  In June 2011, a social worker assessed the Veteran as having moderate symptoms, within the GAF score range of 60-51.  That same month, a psychiatric note indicates that the Veteran reported that she was traveling to Oregon for an elementary class reunion and was looking forward to the trip.  Her mood was euthymic and her affect was broad.  She had no suicidal or homicidal ideations.  Her judgment, insight, memory, cognition, and orientation were intact.

During this time period, the Board finds the Veteran exhibited some PTSD symptoms among the criteria for a 70 percent rating and some symptoms among the criteria for a 50 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted.  In this regard, the Board finds the February 2011 VA examiner's opinion that her symptoms resulted in deficiencies in most areas (i.e., thinking, family, relations, work, and mood) especially probative.  In addition, the examiner assigned a GAF score of 50, which is indicative of serious symptoms.  The Board, however, does not find that a higher, 100 percent rating is warranted.  In this regard, the Board notes that the February 2011 VA examiner opined that the Veteran's PTSD was not productive of total occupational and social impairment.  Furthermore, treatment records in June 2011 indicated that her symptoms were more moderate in nature and that she was traveling to an elementary class reunion and was euthymic.  Aside from the February 2011 VA examination, she denied having suicidal ideation.  

D.  Lay Statements

In addition to the medical evidence discussed above, the Board has considered lay statements from the Veteran and her husband (R.G.).  Her husband has stated 
that the Veteran had nightmares almost nightly and that she was irritable, angry, and aggressive.  He said she thought about inflicting harm on her coworkers.  He said she also had periods of chronic depression and bouts of suicidal thinking.  He said she did not like to be touched, and suffered from agoraphobia.  For example, she did not like to go to the grocery store without someone with her.  He said she could not enjoy a social life and had panic reactions whenever they went somewhere where there were more than a few people.  The Veteran also has stated that her PTSD limited her ability to be around people and live a normal live.  She said she took antidepressants to keep her from killing herself.  She said she was afraid to go to sleep and had nightmares every night.  

The Board points out that the Veteran and her husband are certainly competent to discuss symptoms which they observe.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds these statements, along with those provided to the medical providers, are credible.  The Board has certainly considered these statements in evaluating the Veteran's PTSD, but finds that, for the reasons stated above, they do not provide for any higher ratings than assigned above.



3.  Right Foot Disability

The Veteran's service treatment records reflect that she was treated for right foot pain on active duty.  Specifically, she had pain at the second and third metatarsals.  In June 2003, she was afforded a VA examination and diagnosed as having chronic stress reaction versus stress fracture, right second metatarsal with persistent symptoms, and quiescent Morton's interdigital neuritis, right foot.  Service connection was granted for these conditions in an August 2003 rating decision and a 10 percent rating was assigned under Diagnostic Code 5279.  38 C.F.R. § 4.71a.  Diagnostic Code 5279 addresses bilateral anterior metatarsalgia (Morton's disease).  It provides for a maximum evaluation of 10 percent.  Id. 

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

At the outset the Board notes that the Veteran underwent right foot surgery in January 2006 and March 2010.  A temporary total disability rating was assigned for a period of convalescence following each surgery.  See 38 C.F.R. § 4.30.  Specifically, a 100 percent rating was assigned from January 26, 2006, to April 30, 2006, and from March 26, 2010, to June 30, 2010.  A 10 percent rating has otherwise been assigned for the Veteran's right foot disability.  

The Board also points out that a separate 10 percent rating has been assigned for right ankle strain associated with the right foot disability, effective November 14, 2007.  To the extent the Veteran has complaints of pain in the right ankle and foot, the Board notes that to compensate the Veteran for overlapping symptomatology under different diagnoses would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Hence, the Board's analysis will focus specifically on the right foot.

The Board notes that the Veteran has also been diagnosed with arthritis of the right foot and a heel spur.  As noted above, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  Although the April 2008 VA examiner attempted to distinguish the symptoms associated with the January 2006 surgery from her service-connected disability, Dr. Barrett indicated that her right foot condition was due to trauma during military service.  Resolving reasonable doubt in the Veteran's favor, the Board will consider all of the Veteran's right foot symptoms in evaluating her service-connected right foot disability.  

As discussed further below, the Board finds that a higher, 20 percent rating is warranted for the Veteran's right foot disability from June 24, 2009, to March 25, 2010.  A rating higher than 10 percent, however, is otherwise not warranted during the time periods applicable to this appeal.  

A.  Prior to January 26, 2006, and from April 1, 2006, to June 23, 2009

A February 2003 treatment record from Dr. Higgins, a private podiatrist, reflects the Veteran's complaints of right foot pain, especially the second ray.  On objective examination or her right foot, there was exquisite tenderness to palpation primarily about the second metatarsal shaft of the right foot much more so than the third or fourth.  She was not particularly tender elsewhere.  Dr. Higgins noted that X-rays showed plantar heel spur syndrome and os trigonum of the right foot.  The Veteran also exhibited cortical periosteal reactive changes in metatarsals 2, 3, and 4 of the right foot, consistent with recurrent prior stress fracture process.  

The report of a June 2003 VA examination reflects the Veteran's complaints of chronic right foot pain.  On physical examination, there was no relevant pain, weakness, fatigability, problematic motion, edema, instability, or tenderness.  The Veteran had a wide-based gait with genu varum and had point tenderness to palpation about the right second metatarsal shaft.  X-rays showed cortices of metatarsal shafts, bilaterally and symmetrically, but not focally or specifically correlated with the complaint pattern in the right foot.  The diagnoses were chronic stress reaction versus stress fracture, right second metatarsal with persistent symptoms, and quiescent Morton's interdigital neuritis, right foot.

A November 2004 VA podiatry note reflects the Veteran's complaints of pain in her right mid foot.  On physical examination, pedal pulses were palpable and protective sensation was intact.  There was pain on palpation of the metatarsal shafts, second greater than third, third greater than fourth.  There was pain on palpation of the second interspace.  There was no pain on palpation of the metatarsal cuneiform joints or talonavicular joint.  There was no pain on range of motion of the metaphalangeal joints.  X-rays of the right foot revealed periosteal reaction of the second, third, and fourth metatarsal shafts in candlewax patter.  There was degenerative joint disease of the second metatarsal cuneiform joint and talonavicular joint.  The assessment was Morton's neuroma of the second interspace; DJD of the second metatarsal cuneiform joint and talonavicular joint; and possible melorheostosis of the second, third, and fourth digits.  A June 2005 VA podiatry note reported the same findings.  She was referred to the pain management center for evaluation and to orthopedics for a second opinion.  A September 2005 pain assessment note reflects that she complained of back pain; there was no mention of right foot pain.  

A December 2005 treatment record from Dr. Barrett, a private podiatrist, reflects the Veteran complaints of right foot Lisfranc joint pain.  Magnetic resonance imaging (MRI) revealed degenerative arthritis of the tarsal metatarsal joint as well as the navicular cuneiform joint.  It was noted that the Veteran had exhausted conservative options for several years and wanted to explore surgical options.  In January 2006, the assessment was end stage degenerative joint disease (DJD) of the mid foot.  The Veteran was scheduled for surgical arthrodesis (i.e., surgical fusion).  Later that month, she underwent arthrodesis of the naviculocuneiform joint and second metatarsocuneiform joint of the right foot without complication.  Postoperative records indicate that she progressed well without complaints of pain, nausea, or fever.  In March 2006, she complained of painful bump of the dorsal foot and imaging showed a 4.0 screw had retracted.  The screw was removed without complications.  Post-operatively, she complained of swelling and tenderness of the medial foot and ankle, but the dorsal foot surgical site was pain-free.  

A May 2005 record from Dr. Barrett indicates the Veteran had pain with palpation of the plantar fascia.  The impression was plantar fasciitis with calcaneal spur.  In July 2006, it was noted that she was progressing well, had no complaints of pain, and was enjoying full activities.  There was no pain on stress or palpation.  In September 2006, she reported that the foot felt good, but her ankle was hurting.  She was given a steroid injection and reported feeling much better.  She said the top of foot hurt "a little" but she suspected that it would never be perfect.  

The Veteran's SSA records contain an October 2006 record from Dr. Barrett who opined that the Veteran's injury as described in her chart was most likely due to trauma during time in service in the military.  The initial diagnosis was traumatic arthropathy involving the ankle and foot.  It was noted that the Veteran had surgery in January 2006 (fusion of navicular of the first and second cuneiform) and then removal of the hardware in March 2006.

A May 2007 private treatment record from Dr. Barrett reflects that the Veteran complained of a right ankle sprain with pain and laxity.  In December 2007, she complained of a screw backing out of the dorsal side of her foot and becoming painful.  The screws were removed without complications.

The report of the April 2008 VA examination reflects the Veteran's complaints of chronic pain of the right foot as well as the metatarsophalangeal joints and right ankle since the January 2006 surgery.  She had been treated with custom orthotics without symptomatic improvement.  On physical examination, there was diminished light touch sensation with neuritic irritability to percussion about the medial aspect of her right foot in the vicinity of her incision for the first metatarsal cuneiform articulation region fusion.  She was tender to palpation about the first, second, and third metatarsal cuneiform articulations of the right foot.  It was noted that the first and second metatarsal cuneiform articulations were clinically fused but the other joints had full fluid ranges of motion without swelling deformity, crepitus or instability.  There was no significant evidence of painful motion with the exception of the Lisfranc articulation of the right foot.  There was no edema, weakness, or instability.  The Veteran's gait was antalgic.  The examiner said that the Veteran's walking ability, standing ability, and distance tolerance could be characterized as at least mildly limited regarding complaints of pain.  She did not demonstrate the requirement for assistance devices.  There was mild post-inflammatory hyperpigmentation about the medial aspect of the right first metatarsal cuneiform articulation in the vicinity of her surgical scar.  The examiner opined that the Veteran's current severely debilitating pain and limitation of the right foot was more likely than not directly causally attributable to her elective surgery done in the civilian sector in 2006 and not related to her post-separation condition, which was identified as chronic stress reaction to the second right metatarsal bone.   

A May 2009 private treatment record from Dr. Barrett reflects the Veteran reported some improvement in her right midfoot traumatic arthritis symptoms, but had a new problem with right ankle pain.  There was pain on palpation of the right foot at the medial first tarsometatarsal joint.  She was given a steroid injection.  An MRI showed no acute abnormality of the ankle; mild peroneus longus and anterior tibial tendonosis; postoperative changed of the midfoot with susceptibility artifact somewhat limited evaluation for fusion, multiple foci of bone edema, suggesting either nonunion or some progressive healing or possibly simply a postoperative change; a small heel spur; and mild subtalar osteoarthrosis.  The Veteran was given an AFO brace.  

As noted above, the Veteran received a 100 percent rating from January 26, 2006, to April 30, 2006.  See 38 C.F.R. § 4.30.  A 10 percent rating for the right foot disability was assigned before and after this time period.  The Board finds that a rating higher than 10 percent is not warranted prior to June 24, 2009.  In this regard, the Board points out that a higher, 20 percent rating is warranted for moderately severe foot disabilities under Diagnostic Code 5284.  Here, however, the Veteran's right foot disability was no more than moderate in nature during this time period.  The June 2003 examiner found only point tenderness to palpation of the right second metatarsal shaft.  In November 2004, there was also point tenderness to the third and fourth metatarsal shafts and the second interspace, but there was no pain on range of motion.  When she was referred to the pain clinic in September 2005, she only complained of back pain and there was no mention of right foot pain.  Following surgery, she initially had pain on palpation of the plantar fascia, but in July 2006, it was noted that she had no complaints of pain and was enjoying full activities.  In September 2006, she reported that her foot felt good, noting only that the top of her foot hurt "a little."  Most of her complaints during this time period involved her right ankle sprain, which is separately rated.  In August 2008, the VA examiner opined that her walking ability, standing ability, and distance tolerance was at least "mildly" limited.  She did not demonstrate the need for assistance devices.  In May 2009, she reported that she had improvement of her right foot symptoms following the January 2006 surgery.  Collectively, the Board finds that the Veteran right foot disability was no more than moderate in nature during this time period.  Although the Veteran elected to have surgery in January 2006, the medical evidence before and after this surgery does not demonstrate more than a moderate foot disability.  Therefore, a rating higher than 10 percent is not warranted.

B.  From June 24, 2009, to March 25, 2010

The report of a June 24, 2009, VA examination reflects the Veteran's complaints of constant right foot pain, which she reported as 10/10 on the pain scale.  The pain was localized, aching, and sharp.  The pain was elicited by physical activity and relieved by rest.  At the time of pain she said she could function with medication.  At rest or while walking, she reported pain, weakness, stiffness, swelling and fatigue.  She said she could not stand, walk or climb stairs.  

Physical examination of the right foot revealed painful motion and tenderness, but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or b instability.  There was no active motion in the metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed moderate tenderness.  Alignment of the Achilles tendon was normal, and there was no pes planus, pes cavus, hammer toes, hallux valgus, or hallux rigidus.  The Veteran had Morton's Metatarsalgia of the right second and third toes.  There was a linear surgical scar on the dorsal side of the foot that measured 6 x .5 cm.  The scar was not painful and there was no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not cause any limitation of motion of other functional impairment.  The examiner indicated that she had limitations with standing and walking; she was able to stand 15-30 minutes.  She required shoe inserts.  She required no orthopedic shoes, corrective shoes, arch supports, foot supports and build-up of the shoes.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-rays of the right foot showed surgical screw extending from the second cuneiform bone into the navicular bone.  There was periosteal reaction involving the shaft of the second, third, and fourth metatarsals that possibly represented sequelae of stress fracture.  Degenerative heel spurring was present.  The diagnosis was changed to chronic stress reaction/facture bilateral feet with quiescent Morton's interdigital neurosis status post surgical repair with scars.  The examiner noted worsening of the condition as demonstrated by the need for surgical repair.

A January 2010 private treatment record from Dr. Barrett reflects the Veteran's complaints of right ankle pain.  She said the AFO brace was uncomfortable and did not relieve the pain.  X-rays showed advanced osteoarthritic of the talonavicular joint.  She was given steroid injects and an Unna boot.  She had some relief from the injections, but in February 2010, she reported that the pain had returned to the prior levels.  Surgical options were discussed.  In March 2010, she underwent surgical revisional arthrodesis of the navicular cuneiform joint and talonavicular joint with a bone graft from the calcaneus.  

During this time period, the Board finds that the Veteran's right foot disability was moderately severe in nature and a 20 percent rating is warranted under Diagnostic Code 5284.  A rating higher than 20 percent is not warranted because the evidence does not indicate that the right foot disability was severe.  In this regard, the Board notes that the Veteran complained of constant right foot pain in June 2009 and rated her pain as 10/10.  Nonetheless, the pain was localized, relieved by rest, and she could function with medication.  On physical examination, there was "moderate" tenderness and the examiner noted that she was able to stand for 15 to 30 minutes.  Therefore, the Board finds that the disability is best characterized as no more than moderately severe during this time period.

C.  From July 1, 2010

As noted above, the Veteran underwent right foot surgery in March 2010.  Dr. Barrett's records indicate there were no complications and she progressed with without complaints of pain, nausea, or fever.  She was given a short leg walking cast.  In April 2010, X-rays showed good post operative correction.  The hardware was in good position.  In May 2010, she began physical therapy and advanced to partial weight-bearing in cast.  In June 2010, there was no pain with palpation and range of motion of the medial and dorsal foot.  The wound was healed.  She was issued a fracture walker boot and she progressed to full weight bearing.  In August 2010, she reported occasional pain in the foot.  On examination, there was no pain with stress.  

A June 2011 VA outpatient treatment note indicates that she ambulated without assistance and her gait was normal.  

As noted above, the Veteran received a 100 percent rating from March 26, 2010, to June 30, 2010.  See 38 C.F.R. § 4.30.  A 10 percent rating for the right foot disability has been assigned from July 1, 2010, and the Board finds that a rating higher than 10 percent is not warranted.  In this regard, it is noted that the March 2010 surgery appears to have been successful.  She progressed to full weight bearing and in August 2010, there was no pain with stress.  In June 2011, it was noted that she ambulated without assistance and her gait was normal.  Therefore, the Board finds that her right foot disability has been no more than moderate in nature since July 1, 2010.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5284.  

D.  Lay Statements and Other Considerations

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Court's DeLuca holding, but finds that the ratings assigned above adequately compensate the Veteran for functional impairment due to pain.  The record shows few other objective findings other than pain on palpation or weightbearing.  In June 2003, there was no weakness, fatigability, problematic motion, edema, instability, or tenderness.  In November 2004, there was no pain on range of motion of the metaphalangeal joints.  In April 2008, it was noted that the first and second metatarsal cuneiform articulations were clinically fused but all other joints had full fluid ranges without swelling, deformity, crepitus, or instability.  Following, the March 2010 surgery, the Veteran only reported occasional pain in the foot.  Based on the foregoing, the Board finds that the Veteran's right foot symptomatology is adequately compensated by the currently assigned ratings.  The Board finds no basis for the assignment of any higher ratings under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202  

In addition to the medical evidence, the Board has considered the lay statements submitted by the Veteran and her husband (R.G.).  Her husband has stated that the Veteran's right foot is visibly deformed and she requires specialized shoes to walk.  He has stated that walks with a limp and cannot walk any measurable distances.  In addition, she has stated that her right foot stress fracture has caused her extensive pain and loss of mobility.  Following the January 2006 surgery, she said she had severe postoperative nerve damage with spasms and terrible pain.  In March 2009, she said she had difficulty ambulating due to her right ankle and foot.  She said the pain affected her gait and caused her to fall.  

The Veteran and her husband are certainly competent to describe the symptoms that they observe.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds these statements credible, but that the medical findings elicited by skilled provisions are more probative and, for the reasons stated above, do not provide for higher ratings.

Lastly, the Board has considered whether the Veteran is entitled to separate ratings for scars resulting from her right foot surgeries, but finds that separate ratings are not warranted.  The Veteran's surgical scars are not deep, do not cause limited motion, do not cover 144 sq inches or greater, are well-healed and not unstable, and are not painful upon examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  As the Veteran filed the claim for service connection prior to October 23, 2008, the amended schedular criteria pertaining to the evaluation of scars will not be applied.  73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805 (2011). 

3.  Cervical Spine Disability

A.  Factual Background

The report of a June 2003 VA examination reflects the Veteran's complaints of intermittent stiffness and pain.  She also described radiculopathy into her left hand in a C-7 distribution, and decreased range of motion of her neck.  She said episodes of discomfort occurred about three times per year and lasted a couple of days.  She treated her symptoms with rest and heat.  On physical examination, her cervical spine was nontender to palpation.  Active range of motion was to 80 degrees on forward flexion; 60 degrees on extension; 30 degrees on lateral bending, bilaterally; 70 degrees on right rotation; and 75 degrees on left rotation.  She experienced discomfort throughout range of motion.  Motor strength of the upper extremities was 5/5.  Deep tendon reflexes were 1+ and symmetrical.  X-rays showed multiple levels of degenerative change.  The diagnosis was DDD of the cervical spine without objective evidence of upper extremity radiculopathy or spasm.  The examiner stated that he found no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance except as noted on the examination.  The examiner indicated, however, that he was unable to provide an objective assessment as to additional limitation based on these factors during flare-ups.

The Veteran SSA records include a March 2005 Department of Assistive and Rehabilitative Services Examination.  Except for generalized tenderness, the Veteran's cervical spine revealed full range of motion in all planes including flexion, extension, side bending, and rotation.  There were no muscle spasms.  

A June 2006 VA electromyography (EMG)/nerve conduction study (NCS) report notes that there was no electrodiagnostic evidence of cervical radiculopathy.  The Veteran had mild right sensory median neuropathy at the wrist consistent with carpal tunnel syndrome.  The Veteran had full range of motion of the cervical spine except for left side bending, which was limited to 30 degrees.  

The report of a June 24, 2009 VA examination reflects the Veteran's complaints of cervical spine stiffness and numbness.  She denied fatigue, spasms, decreased motion, paresthesia, weakness, and bladder problems. She reported recurrent radiating pain in the left arm.  The pain was elicited by physical activity and relieved by rest, Motrin, and heat.  During flare-ups, she said she could not lift or carry heavy objects and had decreased range of motion.  She denied any episodes of incapacitation.  She said she had difficulty driving and carrying on with daily activities.

On physical examination of the cervical spine, there was no evidence of muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  There was evidence of radiating pain on movement when turning and tenderness to palpation.  There was no ankylosis of the cervical spine.  Range of motion was limited to 30 degrees on flexion with pain at 30 degrees; 30 degrees on extension without pain; 30 degrees on bilateral lateral flexion without pain; and 60 degrees on bilateral rotation with pain at 55 degrees.  With repetitive testing, there was no additional degree of limitation.  The joint function of the spine was additionally limited by pain and fatigue, but not weakness, lack of endurance and incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

On neurological examination, there were sensory deficits noted at the C3, C4, and C5 levels.  At the C3 level, there were sensory deficits of the left ear and left posterior temporal.  At the C4 level, there were sensory deficits of the left shoulder, left posterior upper arm, and left upper chest.  At the C5 level, there were sensory deficits of the left lateral shoulder.  Reflexes were normal.  The examiner stated that there were signs of cervical IVDS and the most likely peripheral nerve involved was the dorsal scapular nerve.  The diagnosis was IVDS of the cervical spine and dorsal scapular nerve involvement, which was a progression of the previous diagnosis of DDD.  

B.  Legal Criteria

In August 2003, the RO granted service connection for DDD of the cervical spine and assigned a 10 percent evaluation under Diagnostic Code 5290, which pertains to limitation of the motion.  The regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Code 5290) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2011). 

The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Retroactive application of statutes and regulations, however, cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003). 

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5290 governed limitation of motion of the cervical spine and provided a 10 percent evaluation for slight limitation of motion, a 20 percent evaluation for moderate limitation of motion, and a 40 percent evaluation for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Also, prior to September 26, 2003, under former Diagnostic Code 5293, a 10 percent rating was warranted for mild IVDS; a 20 percent rating was warranted for moderate IVDS with recurring attacks; a 40 percent rating was warranted for severe IVDS with recurring attacks and intermittent relief; and a maximum rating of 60 percent was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Furthermore, as of September 23, 2002, IVDS could be evaluated on either the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with evaluations of all other disabilities, whichever resulted in the higher rating.  A 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 67 Fed. Reg. 54,345 (2002). 

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

Under this formula, a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine.  

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating IVDS reiterates the language of the September 23, 2002 regulatory amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003). 

C.  Analysis

In this case, the Board finds that the Veteran's cervical spine disability warrants a 20 percent rating from June 24, 2009.  A rating higher than 10 percent is not warranted prior to June 24, 2009.

Prior to June 24, 2009, the evidence reflects that the Veteran's cervical spine range of motion was no more than slightly limited.  In June 2003, cervical spine extension and flexion were better than normal while lateral bending and rotation were only slightly limited.  In March 2005, she had full range of motion of the cervical spine, and, in June 2006, only left side bending was limited.  Hence, pursuant to Diagnostic Code 5290, a 10 percent, but no higher, rating is warranted prior to June 24, 2009.  

The June 24, 2009 VA examination report indicates that the Veteran's cervical spine range of motion was worse.  Testing revealed limited motion in each direction with pain on rotation beginning at 55 degrees.  The Board finds that the disability picture more closely approximates a 20 percent rating pursuant to Diagnostic Code 5290 for moderate limitation of motion.  A higher, 30 percent rating is not warranted; however, because the Board finds that the limitation of motion was not severe.  The Veteran had flexion, extension, and lateral flexion to 30 degrees, which is only a reduction of 15 degrees in each direction.

As of September 26, 2003, the General Rating Formula may be applied; however, the Board finds that the criteria do not provide the Veteran higher ratings than those assigned above.  Prior to June 24, 2009, the evidence does not indicate that the Veteran's cervical spine forward flexion was limited to 30 degrees or less or that the combine range of motion of the cervical spine was limited to 170 degrees or less.  Furthermore, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The June 24, 2009, VA examination did show that cervical spine flexion was limited to 30 degrees, which is consistent with a 20 percent rating under the General Rating Formula.  A rating higher than 20 percent is not warranted because there is no evidence of unfavorable ankylosis.

The Board has also considered the criteria used to evaluate IVDS but does not find that they provide for any higher ratings.  The evidence does not reflect that the Veteran had any incapacitating episodes during the appeal period or any moderate, recurring attacks of IVDS.  In June 2003, the Veteran described episodes of "discomfort" but not any incapacitating episodes requiring bed rest prescribed by a physician.  Furthermore, there was no objective evidence of radiculopathy or muscle spasm.  In March 2005, she had full range of motion of the cervical spine without any muscle spasms.  In June 2006, diagnostic testing found no evidence of cervical radiculopathy.  In June 2009, she described flare-ups but denied incapacitating episodes.  Therefore, the Board finds that higher ratings are not warranted under Diagnostic Code 5293 or the Formula for Rating IVDS Based on Incapacitating Episodes.  

The Veteran has complained of pain and painful motion associated with her cervical spine disability.  The Board additionally observes that the Veteran has objectively demonstrated pain during range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  In June 2003, the examiner found no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance except as noted on examination, The June 2009 VA examiner indicated that with repetitive testing, there was no additional limitation of motion and that joint function was not additionally limited by weakness, lack of endurance, or incoordination.  Based on the foregoing, the Board finds that the Veteran's cervical spine symptomatology is adequately compensated by the currently assigned ratings.  The Board finds no basis for the assignment of any higher ratings under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202.  

The Board notes that the June 2009 VA examiner indicated that there was some nerve involvement associated with the cervical spine DDD; however, additional development is needed to determine whether the Veteran is entitled to a separate compensable rating for this neurological involvement.  As such, this issue is being remanded the AOJ.  

The Board has also considered the Veteran and her husband's (R.G.) lay statements describing her cervical spine symptomatology, including pain, difficulty sleeping, and radiculopathy.  The Veteran and her husband are certainly competent to describe their observations and the Board finds these statements credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support ratings higher than 10 percent for cervical spine disability prior to June 24, 2009, and 20 percent as of that date.  

5.  Right and Left Knees

A.  Factual Background

The report of a June 2003 VA examination reflects the Veteran's complaints of right knee pain, swelling, and a sensation of instability.  She denied episodes of locking or giving way.  She said she had no additional left knee problems since basic training.  On physical examination, there was a nonadherent and nontender surgical scar of the left knee.  There was otherwise no deformity, discoloration or swelling to either knee.  There was tenderness to palpation to the medial patellar retinacular area of the right knee.  Range of motion of the both knees was from 10 degrees of extension to 140 degrees of flexion with crepitus on the left greater than right.  Varus/valgus stress testing demonstrated a slight laxity on the left greater than the right but with firm endpoint.  Lachman and drawer tests also demonstrated slight laxity but with firm endpoint.  Patellofemoral compression test was positive bilaterally and McMurray's test was negative bilaterally.  X-rays of the knees showed patellar lateralization, but there was otherwise no significant abnormality.  The diagnoses were bilateral chondromalacia patella and status post arthrotomy, left knee (prior to service).  The examiner stated that he found no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance except as noted on the examination.  The examiner indicated, however, that he was unable to provide an objective assessment as to additional limitation based on these factors during flare-ups.

A July 2005 VA examination report reflects the Veteran's complaints of constant right knee pain with episodes of locking and giving way.  She said she was unable to squat and lift.  She said she was unable to climb the stairs at home.  She reported stiffness, weakness, a grinding sensation, and an inability to walk more than 3 blocks or participate in sports.  On physical examination, it was noted that her initial gait upon entry to the clinic was a wide-based gait.  On exit, she had a smoother gait.  The right lower extremity was stable and the left lower extremity push off was decreased.  There was tenderness to palpation of the right knee medial patella facet.  Range of motion of the bilateral knees was from 0 degrees of extension to 140 degrees of flexion.  There was excursion and crepitus.  Bilateral knee motion was not limited by pain, fatigue, weakness, or lack of endurance following repeated use.  Lachman, drawer, pivot, McMurray, valgus/varus stress testing was negative on the right knee.  X-rays of the bilateral knees revealed no significant degenerative changes, joint effusion, or osseous lesions.  The soft tissues were unremarkable.  There was a well circumscribed 5 mm ossific body projecting superior to the left patella which could have presented either calcific tendonosis within the quadriceps or sequelae to prior partial avulsion.  The diagnosis was retropatellar pain syndrome, right knee, without subluxation or instability.  

A January 2006 VA outpatient treatment record notes the Veteran's complaints of bilateral knee pain.  On physical examination she had full range of motion.  It was noted that X-rays in July showed normal joint space.  A February 2006 orthopedic note reflects the Veteran's complaints of chronic knee pain, left greater than right.  She complained of pain with prolonged standing and walking.  She said she could not squat and that her right knee gave way.  She said her left knee was weak since having back surgery.  She denied left knee swelling but said she had occasional right knee swelling.  On physical examination, there was no edema, effusion, or discoloration.  Active range of motion was from 0 degrees of extension to 120 degrees of flexion with patellofemoral crepitus.  Anterior/posterior drawer, varus/valgus, Lachman's, and McMurray's testing was negative.  Motor strength was 5/5 on the right and 4/5 on the left.  X-rays revealed that joint compartments were well-spaced while the patellofemoral joints appeared somewhat narrowed with degenerative changes.  The assessment was patellofemoral arthralgia, left greater than right.  In August 2006, she received Hyalgan injections in the left knee.  She denied acute left knee swelling, warmth, or pain.  In September 2006, it was noted that she ambulated well without an assistive device or brace.  The right knee had no edema, effusion, discoloration, or calor.  She received a Hyalgan injection in the right knee.  In November 2006, she received injections.  On physical examination range of motion was from -3 degrees of extension to 135 degrees of flexion.  Patella grind test was positive.  The knees were ligamentously stable and there was no effusion.  The impression was osteoarthritis of the knees.  

The report of the April 2008 VA examination reflects the Veteran's complaints of daily chronic left knee pain.  She said her last flare up was on active duty.  She said she had difficulty climbing stairs.  She said she used a cane for balance and her gait was limited secondary to her right foot.  On physical examination, her gait was obviously antalgic secondary to her right foot.  Her left knee was without edema, effusion, redness or heat.  There was no weakness.  Bilateral range of motion was from 0 degrees of extension to 135 degrees of flexion with crepitus and on repetition.  There was knee genu recurvatum noted +3 degrees.  There was no additional limitation secondary to pain, fatigue, weakness, lack of endurance following repetitive use.  There was no abnormal movement and no guarding of movement.  Muscle strength was 5/5 with no ankylosis.  Instability testing was negative.    

A March 2009 VA orthopedic note reflects the Veteran's complaints of bilateral knee pain.  She noted some improvement after receiving multiple injections.  Range of motion was from -3 degrees on extension to 135 degrees on flexion.  Patella grind tests were positive, ligaments were stable, and there was no effusion.  The impression was osteoarthritis in the knees.  Follow-up records show treatment with steroid injections.  

The report of a June 2009 VA examination reflects the Veteran's complaints of bilateral knee stiffness, swelling, giving way, locking, fatigability and tenderness.  She said she did not experience weakness, heat, redness, lack of endurance, deformity, drainage, effusion, subluxation, pain and dislocation.  She reported experiencing flare-ups as often as 1 time(s) per day, lasting for 24 hour(s).  From 1 to 10 (10 being the worst) the severity level was at 6.  The flare-ups were precipitated by physical activity, standing, and weather changes.  They were alleviated by rest, by Ibuprofen and by heat.  During the flare-ups she said she experienced functional impairment described as being unable to stand or walk for prolonged periods of time, and limitation of motion of the joint.  She also described pain and fatigue when walking or standing for prolonged periods of time.

On physical examination of the right knee there was tenderness and guarding of movement.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment and drainage.  There was no subluxation.  The left knee exhibited tenderness and guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment and drainage.  There was no subluxation.  Examination of the both knees revealed traumatic genu recurvatum with weakness and insecurity on weight bearing.  There was no locking, pain, or crepitus.  Range of motion of the bilateral knees was from 0 degrees of extension to 100 degrees of flexion with pain beginning at 90 degrees on flexion.  There was no additional degree of limitation with repetitive testing.  Bilateral knee joint function was additionally limited after repetitive use by pain, but not fatigue, weakness, lack of endurance and incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were each within normal limits for the right and left knees.  X-rays were within normal limits.  The diagnosis was bilateral chondromalacia patella.  

B.  Legal Criteria

Service treatment records reflect that the Veteran was diagnosed with bilateral chondromalacia patella in 1982.  An incidental note indicates that she had left knee surgery prior to service.  

In August 2003, the RO granted service connection for right and left knee chondromalacia patella.  The RO assigned a 10 percent rating for the right knee pursuant to Diagnostic Code 5014 (osteomalacia) and a 10 percent rating for the left knee pursuant to Diagnostic Code 5019 (bursitis).  Pursuant to Diagnostic Codes 5014 and 5019, osteomalacia and bursitis are rated based on limitation of affected parts, as arthritis, degenerative.  

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

C.  Analysis

In this case, the Board does not find any basis for ratings in excess of 10 percent for bilateral chondromalacia patella during the appeal period.  To warrant a higher 20 percent rating under Diagnostic Code 5260, the evidence must show limitation of flexion to 30 degrees or less.  At worst, bilateral knee flexion was limited to 100 degrees with pain beginning at 90 degrees (see June 2009 VA examination).  

The Board also finds that separate ratings are not warranted for limitation of extension for the right and left knees.  Although the June 2003 VA examination noted bilateral extension limited to 10 degrees, this is inconsistent with the majority of the evidence, which shows that the Veteran had full extension on multiple occasions (see VA examinations dated in July 2005, April 2008, and June 2009; and VA treatment records dated in January 2006, February 2006, November 2006, and March 2009).  Collectively, the evidence does not indicate the Veteran has limitation of extension in either knee, and the June 2003 findings appear to be an anomaly.  

In addition, the Board finds that separate ratings are not warranted for recurrent subluxation or lateral instability.  The Board notes that the Veteran has reported a sensation of instability and giving way; however, the objective evidence indicates that she does not have lateral instability or subluxation in either knee.  Although the June 2003 examiner indicated there was slight laxity with varus/valgus and Lachman's testing, both knees demonstrated a firm endpoint.  Furthermore, similar testing conducted in July 2005, January 2006, April 2008, and June 2009, was negative for any instability or subluxation.  In March 2009, it was noted that the Veteran's ligaments were stable.  The Board acknowledges that the Veteran is competent to describe the sensation of instability or giving way and finds that her statements are credible in this regard.  Here, however, the Board finds the medical findings elicited by skilled provisions are more probative and, as noted above, do not provide for a separate compensable rating for lateral instability or recurrent subluxation.  

The Veteran has complained of pain and painful motion associated with her bilateral knee disability.  The Board additionally observes that the Veteran has objectively demonstrated pain during range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  In June 2003, the examiner found no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance except as noted on examination.  The July 2005 and April 2008 VA examiners also indicated that bilateral knee motion was not limited by pain, fatigue, weakness, or lack of endurance following repeated use.  The June 2009 VA examiner indicated that the bilateral knee joint function was additional limited after repetitive use by pain, but there was no additional degree of limitation of motion.  Furthermore joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Based on the foregoing, the Board finds that the Veteran's bilateral knee symptomatology is adequately compensated by the currently assigned ratings.  The Board finds no basis for the assignment of any higher ratings under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202  

The Board has also considered whether there is any basis for assignment of any higher ratings for the right or left knee disabilities under any other potentially applicable diagnostic code.  In this regard, the Board notes that the Veteran has been diagnosed with genu recurvatum.  It is unclear whether this condition was acquired during military service or whether it is congenital in nature; however, the Board notes that a rating higher than 10 percent is not available under Diagnostic Code 5263.  Furthermore separate ratings for chondromalacia patella and genu recurvatum are not appropriate because the symptomatology overlaps (e.g., pain about the patella, altered gait, weakness, and laxity).  

In the absence of any ankylosis or other deformity of the knees, evaluation under any other diagnostic code pertaining to musculoskeletal disability of the lower extremities is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  

6.  All Increased Ratings Claims

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 

The Board further observes that the Veteran has claimed that her service-connected disabilities preclude her from working.  The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, it is noted that a claim for TDIU was separately adjudicated and denied by the RO in an unappealed December 2009 rating decision.  As noted in Rice, a TDIU rating may be pursued as a separate claim from a claim for increased rating.  Accordingly, given the specific procedural background in this case, a TDIU claim is not deemed to be a component of the current appeal. 

In sum, the Board finds that a rating in excess of 30 percent for PTSD prior to June 13, 2005, is not warranted.  A higher, 50 percent rating for PTSD is warranted from June 13, 2005, to February 27, 2011, and a higher, 70 percent rating is warranted from February 28, 2011.  A rating in excess of 10 percent for the Veteran's right foot disability is not warranted for prior to January 26, 2006, from May 1, 2006, to June 23, 2009, and from July 1, 2010.  A higher, 20 percent rating for the right foot disability is warranted from June 24, 2009, to March 25, 2010.  A rating in excess of 10 percent for cervical spine DDD is not warranted prior June 24, 2009, and a 20 percent rating for cervical spine DDD is warranted from June 24, 2009.  A rating in excess of 10 percent is not warranted for the right or left knee disabilities.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral hand disability is denied.

Prior to June 13, 2005, an initial rating in excess of 30 percent for PTSD is denied.

From June 13, 2005, to February 27, 2011, a 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

From February 28, 2011, a 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Prior to January 26, 2006, and from May 1, 2006, to June 23, 2009, an initial rating in excess of 10 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis is denied.

From June 24, 2009, to March 25, 2010, a 20 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From July 1, 2010, a rating in excess of 10 percent rating for chronic stress reaction/fracture of the right foot with quiescent Morton's interdigital neuritis is denied.

Prior to June 24, 2009, a rating in excess of 10 percent for DDD of the cervical spine is denied.

From June 24, 2009, a 20 percent rating for DDD of the cervical spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From the effective date of service connection, a rating in excess of 10 percent for right knee chondromalacia patella is denied.

From the effective date of service connection, a rating in excess of 10 percent for left knee chondromalacia patella is denied.


REMAND

Service Connection for a Bilateral Hip Disability

The Veteran asserts that her right hip began hurting her in March 2002 as a result of having to lift heavy equipment during her military service. 

As noted above, a February 2003 letter from Dr. Skermut indicates the Veteran presented with a 1-year history of right leg pain radiating from her right buttock over the anterior aspect to her leg and foot.  X-rays were ordered to rule out hip pathology.  The X-rays of the pelvis/right hip showed a mixed lytic and sclerotic focus adjacent to the right superior acetabulum, which was nonspecific and a bone scan was recommended.  X-rays of the left hip showed no fractures, no dislocations, and no gross degenerative changes.  

In June 2003, a VA examination was conducted and X-rays showed osteoarthritic changes of both hips.  The diagnosis was osteoarthritis of the hips with right hip greater trochanteric bursitis.  Another VA examination was conducted in September 2009.  The examiner diagnosed the Veteran as having osteoarthritis/degenerative joint disease of the bilateral hips.  The examiner opined that the Veteran had "garden variety osteoarthritis" and that this was normal for her age.  He opined that none of her service-connected disabilities caused her right hip condition.  

The Board points out that the Veteran has not asserted that her bilateral hip disability is secondary to any service-connected disability and it is unclear why the September 2009 VA examiner addressed the question of secondary service connection.  The Board finds that the medical opinion is inadequate because although the examiner seemed to suggest the Veteran's arthritis was age-related, he did not address whether the condition was incurred in or aggravated by service.  Therefore, a remand for another VA examination is warranted.

Service Connection for Hypertension

In her March 2003 claim, the Veteran said that hypertension developed while she was on active duty in 2002.  She said it happened virtually overnight without any prior problem and that it was "stress-induced."  She said she was treated by a private physician, Dr. Sanchez.  During the October 2010 Board hearing, she clarified that she believed her hypertension was secondary to PTSD.

During the June 2003 VA examination, the Veteran reported that she had had hypertension since 2001.  During the February 2011 VA examination, she reported that hypertension was discovered during an examination in 2002.  The examiner opined that the Veteran's hypertension was not related to service because there was no evidence in the service treatment records of persistent elevation of the Veteran's blood pressure and no diagnosis of the hypertension.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

In August 2001, a service treatment record indicates that her blood pressure was 148/91 on the right side and 150/85 on the left side.  Two days later, her blood pressure was 146/95.  High blood pressure or hypertension was not noted.  Her military personnel records indicate that these blood pressure readings were taken during a period of ACDUTRA (August 25 and 27, respectively).  

The Veteran's SSA records contain a private medical record from WellMed dated September 12, 2002.  The Veteran's blood pressure was 148/98 and it was noted that she had hypertension.  The onset of her hypertension was not noted; however, the Veteran's military personnel records indicate she was on "special tour" status (considered active duty for training) on September 12, 2002.

The Board finds the February 2011 VA examiner's opinion is inadequate because he did not address the elevated blood pressure readings during ACDUTRA in August 2001 and did not address the Veteran's assertions that her hypertension is secondary to PTSD.  Therefore, a remand is needed so that the Veteran can be afforded another VA examination.

Separate Compensable Rating for Cervical Spine Radiculopathy

As noted above, the June 2009 VA examiner indicated that there was some neurological involvement associated with the Veteran's cervical spine DDD.  Specifically, the examiner indicated that there were some sensory deficits of the left shoulder, left posterior upper arm, and left upper chest.  The examiner stated that the most likely peripheral nerve affected was the dorsal scapular nerve.  The examiner, however, did not indicate the level of severity of these deficits or the resulting functional impairment.  Currently, there is insufficient evidence to determine whether a separate, compensable rating for neurological involvement is warranted.  Therefore, the Board finds that a remand is necessary so that the Veteran can be scheduled for a VA examination.

Increased Rating for Right Forearm Lateral Epicondylitis

A June 2003 VA examination indicated that the Veteran's symptoms were in her forearm, in particular the lateral epicondylar area and the wrist extensor mass.  On physical examination, there was limitation on elbow extension and on palmar flexion of the wrist.  The June 2009 VA examination indicated that the Veteran reported having difficulties writing and typing, grasping objects, dressing herself and performing chores.  These complaints suggest manifestations associated with the right wrist and hand; however, the VA examiner did not perform range of motion testing of the right wrist and did not comment on whether the epicondylitis impacted the Veteran's fine motor coordination, such as the ability to grasp objects, write or type, or dress herself, etc.  Therefore the Board finds that this examination was inadequate to assess the current severity of the Veteran's service-connected right arm epicondylitis.

The Board also points out that June 2006 electrodiagnostic testing revealed that the Veteran had right sensory medial neuropathy consistent with carpal tunnel syndrome.  Carpal tunnel syndrome is a nonservice-connected disability.  As noted above, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral hip disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the right and left hip, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any bilateral hip disability is causally related to service, to include repeated lifting of heavy equipment.  The medical rationale for any opinion expressed must be provided. 

2.  Schedule the Veteran for a VA medical examination for the purpose of clarifying the etiology of her current hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

(a)  Is it at least as likely as not that the Veteran's hypertension manifested during service, to include a period of ACDUTRA dated from August 20 to August 31, 2001, or during special tour on September 12, 2002.  In rendering this opinion, the examiner should specifically address blood pressure readings of 148/91 and 150/85 taken on August 25, 2001, and 146/95 taken on August 27, 2001.  

(b)  Is it at least as likely as not that the Veteran's hypertension is either causally related to or aggravated by her service-connected PTSD? 

3.  The Veteran should be afforded a VA examination to ascertain the severity of any neurological manifestations associated with her cervical spine DDD.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify any neurological manifestations of the Veteran's service-connected cervical spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate, or severe. 

The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for another VA examination to determine the current nature and severity of her right arm epicondylitis.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  This should include range of motion testing for the right elbow, right wrist, and hand.  The examiner should then provide an opinion as to the current severity of her epicondylitis, including a discussion of the Veteran's reported symptomatology (e.g., difficulties writing, typing, grasping objects, dressing herself, and performing household chores).  

In rendering the aforementioned findings, the examiner should indicate whether it is medically possible to distinguish the symptoms and effects of the Veteran's epicondylitis from her carpal tunnel syndrome.  If not, the examiner should clearly indicate that the findings rendered are with respect to the Veteran's overall right forearm impairment. 

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


